Citation Nr: 0736938	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-02 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from May 2002 to January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The claims folder was 
subsequently transferred to the RO in Detroit, Michigan.  

This case returns to the Board following a remand to the RO 
in June 2006.

The issue of entitlement to service connection for a spine 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected PTSD is not manifested by 
more than moderate social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in June 2006 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in July 2007 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support her claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence she 
needed to substantiate her claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of her claim.  In addition, she was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in June 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records dated from October 2003 to 
November 2006.  The veteran submitted private treatment 
records from St. Joseph's Healthcare dated April 2006, as 
well as several personal statements.  

In addition, the appellant was afforded VA medical 
examinations for her PTSD in July 2003 and November 2006.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  The Board also recognizes that VA's determination 
of the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending, and that the 
Board must thus consider whether the veteran is entitled to 
any staged ratings higher than those presently assigned.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is evaluated as 30 percent disabling under 
Diagnostic Code (Code) 9411.  38 C.F.R. § 4.130.  A 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

When evaluating a mental disorder, the rating must consider 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation should be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a).  Although the extent of social impairment must be 
considered, a rating will not be assigned solely on the basis 
of social impairment.  38 C.F.R. § 4.126(b).  

After reviewing the evidence of record, the Board finds that 
the veteran's overall disability picture does not more 
closely approximate the criteria for a 50 percent disability 
rating at any time during the pendency of her appeal.  38 
C.F.R. § 4.7.  There is no question that the veteran's PTSD 
has impacted on her social relationships and contributed to 
her occupational impairment.  The most recent medical 
records, however, show symptoms which are moderate in degree.  
VA outpatient treatment records generally indicate that the 
veteran is anxious, nervous, irritable, and distrustful.  
However, these records also report that she is alert, 
oriented, and exhibits no psychotic symptoms.  

The veteran endorses symptoms of anxiety, depression, and 
sleep disturbance and the November 2006 VA examiner found her 
affect to be depressed and tearful.  However, with respect to 
the objective evaluative criteria, the November 2006 VA PTSD 
examination report indicates speech of normal form and rate; 
no hallucinations or delusions; no formal thought disorder; 
no suicidal plan or intent; grossly intact cognition; and 
merely a moderate amount of psychosocial dysfunction.  
Furthermore, the November 2006 examiner assigned her a Global 
Assessment of Functioning (GAF) score of 55, indicative of 
only moderate difficulty in social, occupation, or school 
functioning.  Although the GAF score does not fit neatly into 
the rating criteria, the GAF score is evidence and will be 
considered. Carpenter v. Brown, 8 Vet. App. 240 (1995).

Although the veteran reports that she was treated in an 
emergency room for panic attacks, review of private medical 
records dated April 2006 from St. Joseph's Healthcare reveal 
that the veteran was diagnosed as being drowsy and nauseous 
from alcohol intoxication on the night of her emergency 
treatment.  Anxiety was listed among the veteran's other 
problems.  However, it was not suggested that the veteran's 
anxiety during her emergency room treatment was related to 
her service-connected PTSD.

The Board acknowledges that the veteran is currently 
unemployed.  However, the November 2006 examiner noted that 
the veteran was able to work until she sustained a recent 
injury while on the job and experienced problems with her 
back and neck.  The Board further acknowledges that the 
veteran has social impairment from PTSD.  She is distrustful 
of others and her interpersonal relationships are strained.  
However, the Board cannot find that the social impairment 
shown of record, alone or in conjunction with evidence of 
occupational impairment, demonstrates an overall disability 
picture that warrants a rating greater than 30 percent.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
30 percent for PTSD.  38 C.F.R. § 4.3.  The appeal is denied.          

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that her PTSD, 
alone, has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 30 percent for 
post-traumatic stress disorder is denied.  


REMAND

The veteran also seeks entitlement to service connection for 
a spine disorder.  In its June 2006 remand, the Board ordered 
that a VA spine examination be scheduled to ascertain the 
nature and etiology of all disorders that may be present.  
Furthermore, the examiner was requested to provide an opinion 
as to whether any currently diagnosed spine disorder is 
causally or etiologically related to service.  A rationale 
for all opinions was required.

The veteran underwent a VA spine examination in November 
2006.  The examination report indicates a diagnosis of 
chronic lumbar strain with mild degenerative changes in the 
lower dorsal region.  The examiner opined that the veteran's 
currently diagnosed spine disorder is not etiologically 
related to service.  To support this opinion, the examiner 
cited service medical records dated May 28, 2002, September 
30, 2002, October 9, 2002, October 21, 2002, November 6, 
2002, and June 8, 2003, as well as an October 2003 VA 
radiology report.  

However, review of these records fails to reveal any 
rationale for the examiner's opinion.  Many of the cited 
records support the veteran's allegation that her back pain 
results from activities in boot camp in May 2002 and a 
subsequent fall in September 2002.  Service medical records 
dated September 30, 2002 and January 8, 2003 characterize the 
back pain as chronic, while records from October 22, 2002 and 
November 6, 2002 characterize the pain as acute.  The 
November 6, 2002 record indicates that the lower back pain is 
of undetermined etiology.  The October 23, 2003 report cited 
by the examiner reveals X-ray findings of mild anterior 
wedging of the eleventh vertebral body and some marginal 
lipping at the level of L1, L2, and L3. 

In light of this lack of a clear rationale for the examiner's 
opinion, the Board must remand the claim of entitlement to 
service connection for a spine disorder to the AMC for 
completion of the previously requested development.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with remand orders).

In addition, the November 2006 VA PTSD examination report 
indicates that the veteran sustained an injury while working 
as a restaurant manager, resulting in problems with her back 
and neck.  VA is required to make reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  The Board finds that the RO should 
also take steps to identify and obtain any records pertaining 
to the veteran's on-the-job injury and subsequent treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask her to provide or authorize VA to 
obtain any medical records related to the 
on-the-job back and neck injury referenced 
in the November 2006 VA PTSD examination 
report as well as any other post-service 
evidence relevant to a back injury or 
treatment.  If the veteran provides a 
properly completed release, the RO should 
attempt to secure these records.

2. Following completion of the above 
action, the RO should associate any 
additional evidence received with the 
claims file and then arrange for the 
veteran to be scheduled for a VA spine 
examination to determine the etiology of 
her diagnosed chronic lumbar strain with 
mild degenerative changes in the lower 
dorsal region.  The claims folder must be 
made available to the examiner for review 
and that it was available should be noted 
in the report.  Based on physical 
examination and review of the claims 
folder, to include the service medical 
records and any additional evidence 
received concerning her post service 
treatment, the examiner is asked to 
provide an opinion as to whether the 
veteran's current back disorder is as 
likely as not due to an incident or injury 
during her period of service.  The opinion 
should include a complete explanation and 
a detailed, supportive rationale, with 
specific references to the record.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
the report should so state.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for her claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of service 
connection for a spine condition.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and her 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN L. COHN	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


